Citation Nr: 1424202	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 18, 2011 for the rating of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a hearing before the undersigned in February 2014, and at a hearing before a Decision Review Officer (DRO) in October 2012.  Transcripts of both hearings are of record. 


FINDINGS OF FACT

1. The Veteran did not perfect an appeal of the September 2010 rating decision, which granted service connection for PTSD and assigned an initial rating of 30 percent. 

2. A VA PTSD examination conducted on November 18, 2011 was found in the December 2011 rating decision to support entitlement to a 70 percent rating for PTSD.

3. The earliest evidence supporting entitlement to a 70 percent rating for PTSD within the one-year period prior to the November 18, 2011 VA examination report is a December 9, 2010 VA treatment record showing deficiencies in multiple areas due to PTSD symptoms, including difficulty adapting to work. 


CONCLUSIONS OF LAW

1. The September 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. The November 18, 2011 VA PTSD examination report is the proper date of claim for an increased rating for PTSD.  38 U.S.C.A. §§ 501, 5101 (West 2002); 38 U.S.C.A. § 3.157 (2013).  

3. The criteria for an effective date of December 9, 2010 for the 70 percent rating for PTSD are satisfied.  38 U.S.C.A.§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.400. 4.3, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

An April 2011 letter notified the Veteran of how VA determines the degree of disability and the effective date of an award of benefits, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim, followed by adequate time to submit information and evidence before adjudication or readjudication of this claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran's service treatment records, and VA treatment records have been associated with the claims file, and VA PTSD examinations performed in November 2009 and June 2011 are of record.  See 38 C.F.R. §§ 3.159(c), 3.327 (2013).  He has not identified any other records or evidence he wished to submit or have VA obtain. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  Further examination is not required, as the date of claim is determined by applicable law rather than disputed facts, and there is sufficient evidence to determine the earliest date at which it became factually ascertainable that the criteria for a 70 percent rating were approximated within the one-year period prior to the date of claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Hearing Officer's Duties

As noted above, the Veteran testified at hearings before the undersigned in February 2014 and before a DRO in October 2012.  The Board finds no prejudicial error with regard to the hearing officers' duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).  The Veteran had an opportunity to provide testimony in support of his contention that an earlier effective date for the grant of a 70 percent rating for PTSD was warranted, facilitated by questioning from the hearing officer and his representative.  Moreover, it was explained to the Veteran at both hearings that he had not perfected an appeal of the September 2010 rating decision.  It was also explained to the Veteran at the October 2012 DRO hearing that given this fact, the November 18, 2011 VA examination was the proper date of claim.  At the February 2014 hearing before the undersigned, the Veteran expressed his understanding that a VA Form 9 was required to perfect the appeal of the September 2010 rating decision, but argued that he did not remember receiving a VA Form 9 and that he did not know at the time that one was required.  There is no indication that outstanding evidence exists that might support entitlement to an earlier effective date.  Thus, given the Veteran's testimony at the hearings and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties.  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)). 

II. Analysis

VA law provides, in pertinent part, that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability at that time.  38 C.F.R. § 3.400(o)(2).  A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §§ 501, 5101 (West 2002); 38 C.F.R. § 3.151.  Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA may be accepted as an informal claim for benefits once a formal claim for compensation or pension has been allowed.

A VA PTSD examination was performed on November 18, 2011 in connection with the issue of whether the Veteran was entitled to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013).  It was not performed in connection with an earlier pending claim for an increased rating for PTSD, and the issue of TDIU itself was not predicated on the Veteran's service-connected PTSD.  As noted in the December 2011 rating decision, the examination was essentially performed pro forma, as the RO determined that the TDIU issue also entailed issues of whether increased ratings were warranted for the Veteran's service-connected disabilities.  The RO determined that the November 2011 VA examination supported entitlement to a 70 percent rating for PTSD, and thus granted this rating with an effective date of November 18, 2011 in accordance with sections 3.400 and 3.157 of the regulations, finding that the November 18, 2011 VA examination constituted an informal claim under section 3.157. 

The evidence of record does not show any pending increased rating claims for PTSD prior to November 18, 2011.  Service connection for PTSD was granted in a September 2010 rating decision, with an initial rating of 30 percent.  The Veteran submitted a timely notice of disagreement (NOD) with this evaluation in December 2010, and the 30 percent rating was continued after readjudication of this issue based on de novo review by a DRO in a June 2011 statement of the case (SOC).  See 38 C.F.R. § 19.29 (2013).  The SOC was sent to the Veteran's then known address, and a cover letter informed the Veteran of the requirement and time limit for perfecting his appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013) (setting for requirements and time limits for perfecting an appeal to the Board).  The Veteran did not submit a substantive appeal (VA Form 9 or equivalent).  See 38 C.F.R. § 20.202).  Moreover, new and material evidence was not received prior to the expiration of the appeal period (i.e. evidence not previously before agency decision-makers, such as that considered in the June 2011 SOC).  See 38 C.F.R. § 3.156(b) (2013).  Therefore, the September 2010 rating decision became final.  See id.; see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The Veteran stated at the DRO and Board hearings that he did not remember receiving a VA Form 9, that he did not know of the requirements for submitting one, and that his representative at the time had told him that a VA Form 9 was not in the paperwork in his possession.  This testimony alone does not constitute "clear evidence" sufficient to rebut the presumption that the SOC and VA Form 9 were properly mailed to the Veteran.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties"); see also Kyhn v. Shinseki, 24 Vet. App. 228 (2011); Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this regard, the mailed copy of the SOC and appellate rights was not returned to VA as undeliverable by the U.S. Post Office, and there is no indication that the Veteran was residing at a different address at the time.  Moreover, the Veteran has not affirmatively stated that he never received the SOC and VA Form 9, but merely that he did not "remember" receiving them.  Thus, he may have received these documents but simply forgotten them.  Accordingly, the presumption that the Veteran received the June 2011 SOC and his appellate rights, including the VA Form 9, has not been rebutted.  See id.

Thus, in summary, there was no pending appeal for an increased rating for PTSD prior to the November 18, 2011 VA examination, and no pending unadjudicated claim for an increased evaluation.  Consequently, the November 18, 2011 VA examination report was the proper date of claim.  See 38 C.F.R. § 3.157.  Therefore, as a matter of law, an effective date of 70 percent for PTSD may not be assigned beyond the one-year period prior to November 18, 2011.  See 38 C.F.R. § 3.400(o).  

The Board has considered whether evidence dated up to one year prior to the November 18, 2011 VA examination report supported entitlement to a rating greater than 30 percent for PTSD.  See 38 C.F.R. § 3.400(o)(2).  For the following reasons, the Board finds that an effective date of December 9, 2010 is warranted for the 70 percent rating. 

The Veteran's service-connected PTSD has been rated under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental disorders, including anxiety disorders such as PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.  Under the Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A higher 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

If the evidence demonstrates that a claimant's symptoms cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The earliest evidence pertaining to PTSD dated within the one-year period prior to the November 18, 2011 VA examination is a December 9, 2010 VA treatment record.  In this record, the treating psychiatrist found that consequences of the Veteran's PTSD symptoms included him going through "multiple jobs due to poor anger control," "failed marriages," and having few friends and little social support.  A GAF score of 58 was assigned, indicating that the Veteran's symptoms and functional impairment were moderate and almost bordering on mild.  See DSM-IV.  Resolving any doubt in favor of the claim, because the psychiatrist found deficiencies in a number of areas, i.e. work, family relations, and mood, and difficulty adapting to work in that the Veteran had "multiple jobs due to poor anger control," the Veteran's PTSD symptoms more nearly approximated the criteria for a 70 percent rating as of December 9, 2010.  See 38 C.F.R. § 4.130, DC 9411. 

There is no earlier evidence within the one-year period prior to November 18, 2011 pertaining to the Veteran's PTSD or psychiatric symptoms.  Thus, the December 9, 2010 VA treatment record constitutes the earliest evidence during this period supporting an increased rating. 

Accordingly, applying the benefit-of-the-doubt rule, entitlement to a rating of 70 percent for PTSD as of December 9, 2010, but no earlier, is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 


ORDER

Entitlement to an effective date of December 9, 2010, but no earlier, for the rating of 70 percent for PTSD is granted, subject to the law governing payment of monetary benefits. 


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


